Citation Nr: 0924908	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  08-01 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the right interior vocal chord or larynx, to include as 
due to radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from February 1952 to February 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran's claim for service connection for squamous cell 
carcinoma of the right anterior vocal cord/larynx had 
previously been denied by the RO in March 2003.  He did not 
appeal that decision.  Nevertheless, in October 2003, VA's 
Veterans Benefits Administration issued a letter to the 
Directors, at the RO, entitled "Review of Previously Denied 
Radiation Claims for Hiroshima/Nagasaki and Atmospheric 
Nuclear Test Participation under 38 C.F.R. § 3.311," Fast 
Letter 03-31.  The RO, based on a May 8, 2003 report by the 
National Research Council (NRC), was ordered to review claims 
previously denied under 38 C.F.R. § 3.311 because the 
radiation dose estimate provided by DTRA may have 
underestimated the amount of radiation to which some veterans 
were exposed.  Based on that directive, the RO reviewed the 
Veteran's claims folders and determined that his claim should 
be readjudicated.  In December 2003, pursuant to the 
instructions in Fast Letter 03-31, the RO sent the Veteran a 
letter explaining the report of the National Research Council 
(NRC) and the actions VA was taking to address their 
findings.  Therefore, the issue on appeal will be addressed 
by the Board on a de novo basis as it was by the RO.  This is 
to the Veteran's benefit and serves as no prejudice to him 
whatsoever.  


FINDINGS OF FACT

1.  The Veteran participated in Operation UPSHOT-KNOTHOLE.

2.  Squamous cell carcinoma of the right anterior vocal 
cord/larynx was first demonstrated years after service and 
the competent clinical evidence of record does not link such 
disability to active service, to include exposure to ionizing 
radiation. 


CONCLUSION OF LAW

Squamous cell carcinoma of the right anterior vocal 
cord/larynx was not incurred in, or aggravated by, active 
service, and may not be presumed to have been so incurred or 
aggravated. 38 U.S.C.A. §§1110, 1112, 1137, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event award of the benefit 
sought.

In the present case, prior to the initial adjudication of the 
claim, VA satisfied its duty to notify by means of May 2002, 
November 2004, February 2006, and March 2006 letters from the 
agency of original jurisdiction (AOJ) to the appellant that 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence, and provided him with notice of the type of 
evidence necessary to establish a disability rating or 
effective date in the event of award of the benefit.  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, private treatment 
records, VA medical records and opinions, and a private 
medical statement.  Additionally, the claims file contains 
the Veteran's statements in support of his claim.  The 
Veteran was also afforded a hearing before the undersigned 
Veteran's Law Judge in April 2009, and a transcript of that 
hearing is of record.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.   

The record reflects that the Veteran was afforded VA opinions 
with respect to the issue on appeal in March 2003 and October 
2006.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinions obtained in this case are more than adequate for the 
issue decided on the merits herein, as they were based on a 
review of the Veteran's claims file, treatment records, 
scientific data, and medical literature.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal decided on the merits herein has been met.  
38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria 

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131. With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The United States Court of Appeals for the Federal Circuit 
has held that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of 
service connection for colon disability to be rebutted by 
clear and convincing evidence in the form of absence of post- 
war medical records of treatment for colon-related problems 
for period of over 40 years).

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40 (1996).

First, there are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed veteran.  
A "radiation-exposed" veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" 
includes onsite participation in a test involving the 
atmospheric detonation of a nuclear device or participation 
in the occupation of Hiroshima or Nagasaki between August 6, 
1945 and July 1, 1946. 38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).

In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.  
The presumptively service-connected diseases specific to 
radiation-exposed veterans are the following: leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract, bronchiolo- 
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 C.F.R. § 3.309(d)(2).

The second avenue of recovery is found under 38 C.F.R. § 
3.311(b)(2). This provision provides that certain listed 
"radiogenic" diseases found 5 years or more after service in 
an ionizing-radiation-exposed veteran may be service 
connected if the VA Undersecretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  When it has been 
determined that: (1) a veteran has been exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; (2) the veteran subsequently 
develops a specified radiogenic disease; and (3) the disease 
first becomes manifest in the period specified, the claim 
will be referred to the VA Under Secretary for Benefits for 
further consideration in accordance with 38 C.F.R. § 
3.311(c).  When such a claim is forwarded for review, the VA 
Undersecretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the VA Undersecretary of Health. 38 
C.F.R. § 3.311(b), (c)(1).  The medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is at least as likely as not 
that the disease resulted from in-service radiation exposure 
or whether there is no reasonable possibility that the 
disease resulted from in-service radiation exposure.  38 
C.F.R. § 3.311(c)(1).

Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases 
include the following: all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia, thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary bladder cancer, salivary gland 
cancer, multiple myeloma, posterior subcapsular cataracts, 
non- malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer. 38 C.F.R. § 
3.311(b)(2).  A disease is also considered a radiogenic 
disease where competent scientific or medical evidence that 
the claimed condition is a radiogenic disease is received. 
See 38 C.F.R. § 3.311(b)(4).

Regarding the third avenue of recovery, the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation. 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002). A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).

Legal Analysis

The Veteran asserts that service connection is warranted for 
squamous cell carcinoma of his right anterior vocal 
cord/larynx as a result of exposure to ionizing radiation.  
In this case, the record demonstrates that the Veteran 
participated in a "radiation-risk activity" while he served 
in the military.  Indeed, the Defense Threat Reduction Agency 
(DTRA) has confirmed that the Veteran was assigned to the 2nd 
Marine Corps Provisional Atomic Exercise Brigade and was 
present at Operation UPSHOT-KNOTHOLE, a U.S. atmospheric 
nuclear test series conducted at the Nevada Test Site during 
1953.  (See December 4, 2002 DTR report.)

With respect to a grant of service connection on a 
presumptive basis, the record does not demonstrate that the 
Veteran has been diagnosed with one of the diseases specific 
to radiation-exposed Veterans listed in 38 C.F.R. § 3.309(d).  
Thus, the Veteran's squamous cell carcinoma of his right 
anterior vocal cord/larynx is not subject to presumptive 
service connection under 38 U.S.C.A. § 1112 and a grant of 
service connection may not be accomplished on this basis.

Second, the Veteran may establish a claim under 38 C.F.R. § 
3.311 if the Veteran was exposed to ionizing radiation while 
in service, subsequently developed a radiogenic disease (as 
listed or established as such by competent scientific or 
medical evidence), and the disease became manifested during 
the requisite latency period after exposure.  See 38 C.F.R. § 
3.311(b) (2008).  A radiogenic disease includes any form of 
cancer.  Any form of cancer, other than bone cancer, must 
become manifest 5 years or more after exposure.

In this regard, as noted above, any form of cancer, that has 
become manifest 5 years or more after exposure is considered 
a radiogenic disease.  In this case, the record establishes 
that the first evidence of squamous cell carcinoma of the 
right vocal cord was in January 1993.  Further, private 
treatment records demonstrate that his right vocal cord was 
removed as a result of such cancer in October 1994.  The 
Board notes that this is more than five years after the 
Veteran's exposure to radiation during Operation UPSHOT-
KNOTHOLE in 1953.  Further, in July 2004, a private 
physician, Dr. R. L. F., stated that radioactive fallout was 
a risk factor for laryngeal cancer.  According to Dr. F.:

The larynx is contiguous with the pharynx 
and esophagus.  Cancers of the pharynx 
and esophagus have been associated with 
exposure to radioactive fallout.  [The 
Veteran] was exposed to radioactive 
fallout in the 1950s from the atomic bomb 
testing in Nevada.  If radioactive 
fallout has been shown to be a risk 
factor for esophageal carcinoma and 
pharynx carcinoma, it certainly would be 
for larynx carcinoma also since the 
larynx is directly connected to both the 
pharynx and esophagus and is in between 
the two.

Therefore the Board finds that the Veteran's squamous cell 
carcinoma of the vocal cord/larynx is a radiogenic disease. 

In all claims in which it is established that a radiogenic 
disease (in contrast to a presumptive disease under 38 C.F.R. 
§ 3.309(d)) first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 38 
C.F.R. § 3.309, and it is contended the disease is a result 
of exposure to ionizing radiation in service, an assessment 
will be made as to the size and nature of the radiation dose 
or doses. 38 C.F.R. § 3.311(a)(1) (2008).  When dose 
estimates provided are reported as a range of doses to which 
a Veteran may have been exposed, exposure at the highest 
level of the dose range reported will be presumed.  38 C.F.R. 
§ 3.311(a)(2) (2008).

Further, when it has been determined that a Veteran has been 
exposed to ionizing radiation in service, and he subsequently 
develops a potentially radiogenic disease, the claim will be 
referred to the Under Secretary for Benefits (USB) for 
further consideration.  The USB is to consider the claim with 
reference to specified factors and may request an advisory 
medical opinion from the Under Secretary for Health; if, 
after this consideration, the USB determines that there is no 
reasonable possibility that the Veteran's disease resulted 
from radiation exposure in service, the USB shall so inform 
the RO in writing, setting forth the rationale for this 
conclusion.  38 C.F.R. § 3.311.

In this regard, a December 2002 Defense Threat Reduction 
Agency (DTRA) radiation dose assessment report based, in 
part, on a unit history of  the 2nd Marine Corps Provisional 
Atomic Exercise Brigade, an Executive Summary from a National 
Academy of Sciences (NAS) report, a scientific dose 
reconstruction titled "Neutron Exposure for DOD Nuclear Test 
Personnel" and a reconstruction report titled "Low Level 
Internal Dose Screen-CONUS Test,"  determined that the 
Veteran would have accrued a probable dose of 3.0 rem gamma 
(3.0 rem rounded) (upper bound of 4.1 rem gamma.  It was also 
indicated that due to the distance of the Veteran's unit from 
ground zero, he had virtually no potential for exposure to 
neutron radiation and that his (50-year) committed dose 
equivalent to the larynx was less than 0.l rem.


Because it was determined that the Veteran was exposed to 
ionizing radiation, the Veteran's claim was referred to the 
Chief Public Health and Environmental Hazards Officer, 
writing for the Under Secretary for Health, for an opinion on 
the likelihood that the Veteran's claimed disabilities were 
related to in-service radiation exposure. A review of the 
February 2003 requesting memorandum reflects that the factual 
background of the case was provided.  In response to the 
memorandum, a March 2003 memorandum from Dr. S. H. Mather, M. 
D., M. P. H., VA's Chief Public Health and Environmental 
Hazards Officer was prepared.  The memorandum took into 
consideration the Veteran's radiation dose assessment (as 
determined by the December 2002 letter from the Defense 
Threat Reduction Agency) and other scientific data and 
medical literature.  Dr. Mather concluded that it is unlikely 
that the Veteran's squamous cell carcinoma of the right 
anterior vocal cord can be attributed to exposure to ionizing 
radiation in service.

In March 2003, the Veterans Benefits Administration 
determined that there is no reasonable possibility that the 
Veteran's squamous cell carcinoma of the right anterior vocal 
cord resulted from radiation exposure in service.  This 
determination, which was made following review of the 
evidence in its entirety, was based on the information 
provided by the DTRA and the decision of the Under Secretary 
for Health.

In May 2006, the Defense Threat Reduction Agency (DTRA) 
provided a revised radiation dose assessment.  Such radiation 
dose assessment was based on a Scenario of Participation and 
Radiation Exposure pertaining to the Veteran for Operation 
UPSHOT-KNOTHOLE (1953) and an Operation UPSHOT-KNOTHOLE Test 
Series Fact Sheet, and was in accordance with the 
recommendations provided by the National Research Council's 
May 2003 report on the Defense Threat Reduction Agency's dose 
reconstruction program.  Under the revised radiation dose 
assessment, it was estimated that the Veteran was exposed to 
the following doses of ionizing radiation during OPERATION 
UPSHOT-KNOTHOLE:  mean total external gamma dose: 4.0 rem;  
upper bound gamma dose: 6.7 rem,  mean total external neutron 
dose: 0.0 rem; upper bound neutron dose: 0.001; internal 
committed alpha dose to the larynx: 0.0001 rem, upper bound 
committed alpha dose to the larynx: 0.01 rem; internal 
committed beta plus gamma dose to the larynx: 0.08 rem, upper 
bound committed beta plus gamma dose to the larynx: 0.8 rem.

Because it was determined that the Veteran was exposed to 
ionizing radiation, the Veteran's claim was referred to the 
Chief Public Health and Environmental Hazards Officer for an 
opinion on the likelihood that the Veteran's claimed 
disability resulted from exposure to radiation in service.  A 
review of the September 2006 requesting memorandum reflects 
that the factual background of the case was provided, 
including Dr. R. L. F.'s July 2004 letter.  In response to 
the memorandum, is an October 2006 memorandum from Dr. L. R. 
Deyton, M.S.P.H., M.D., the Chief Public Health and 
Environmental Hazards Officer, which took into consideration 
the Veteran's radiation dose assessment (as determined by the 
May 2006 letter from the Defense Threat Reduction Agency.  
Dr. Deyton, based on the DTRA's May 2006 revised dose 
assessment, opined that it was unlikely that the Veteran's 
squamous cell carcinoma of the right vocal cord could be 
attributed to exposure to ionizing radiation in service.  In 
reaching this conclusion, Dr. Deyton utilized the Interactive 
Radioepidemiological Program (IREP) of the National Institute 
of Occupational Safety and Health (NIOSH).  According to Dr. 
Deyton: 

The sensitivity of the larynx to 
radiation carcinogenesis appeared to be 
relatively low and no significant excess 
of such cancers has been found in 
Japanese A-bomb survivors or other 
populations exposed to doses in the range 
below 100 rads (Health Effects of 
Exposure to Low Levels of Ionizing 
Radition (BEIR V), 1990, pages 330-331.  
The Interactive Radioepidemiological 
Program (IREP) of the National Institute 
of Occupational Safety and Health 
(NIOSH)...was utilized to estimate the 
likelihood that exposure to ionizing 
radiation was responsible for the cancer 
of the larynx.  In accordance with 
guidance on using the NIOSH IREP, the 
cancer model for other respiratory was 
utilized.  The computer software 
calculated a 99th percentile value for 
the probability of causation of 4.19% ... .  
In light of the above, in our opinion it 
is unlikely that the Veteran's squamous 
cell carcinoma of his right vocal cord 
can be attributed to exposure to ionizing 
radiation.  

Thereafter, in October 2006, the Veterans Benefits 
Administration determined that there is no reasonable 
possibility that the Veteran's squamous cell carcinoma of the 
right anterior vocal cord resulted from radiation exposure in 
service.  This determination, which was made following review 
of the evidence in its entirety, was based on the information 
provided by the DTRA and the decision of the Under Secretary 
for Health.

Therefore, based on the information provided by the DTRA, 
including the revised dose assessments, and the decisions of 
the Under Secretary for Health and Veterans Benefits 
Administration, the Board finds that a grant of service 
connection for squamous cell carcinoma of the right anterior 
vocal cord/larynx due to ionizing radiation is not warranted 
under 38 C.F.R. § 3.311 (2008).

Regarding the third avenue of recovery, as noted above, the 
Court has determined that the Radiation Compensation Act does 
not preclude a Veteran from establishing service connection 
with proof of actual direct causation under Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  However, the evidence does 
not show, and the Veteran does not contend, that his squamous 
cell carcinoma of the right anterior vocal chord/larynx began 
during service, or is caused or aggravated by any incident of 
service other than exposure to ionizing radiation.  The Board 
acknowledges the Veteran's contentions that Dr. R. L. F.'s 
July 2004 opinion establishes that his laryngeal carcinoma is 
related to radioactive fallout in service.  However, in 
reviewing the July 2004 opinion, the Board notes that Dr. F. 
only indicates that radioactive fallout would be a risk 
factor for larynx carcinoma, just as it was for cancers of 
the pharynx and esophagus.  The Board, as noted above, does 
not dispute such fact.  However, there is no indication from 
the July 2004 opinion that Dr. F. specifically opined that 
the Veteran's particular squamous cell carcinoma was 
etiologically related to exposure to radiation in service or 
any other incident of his service.  Moreover, for arguendo, 
even if such opinion could be construed as a positive nexus 
opinion, the Board finds that it would be less probative than 
the highly probative March 2003 and October 2006 opinions 
from VA's Chief Public Health and Environmental Hazards 
Officers.  In this regard, there is no evidence that Dr. F. 
reviewed the Veteran's claims file.  There is also no 
evidence that Dr. F. took into account the DTRA radiation 
dose assessments and the scientific data and/or medical 
literature that was used by the VA physicians in making their 
determinations.  Therefore, the Board finds that the March 
2003 and October 2006 VA opinions provide more supporting 
clinical data and rationale against an etiological 
relationship than the private, July 2004 opinion in support 
of such a relationship, and thus has more probative value.  

Moreover, the record demonstrates that the Veteran was 
initially diagnosed with squamous cell carcinoma of the right 
anterior vocal cord/larynx in January 1993, almost 40 years 
after his discharge from service.  In the absence of any 
competent medical evidence that the Veteran's squamous cell 
carcinoma of the right anterior vocal cord/larynx is 
etiologically related to service and in the absence of 
demonstration of continuity of symptomatology, the Board 
finds that the Veteran's initial demonstration of such 
condition in 1993, almost 40 years after his discharge from 
service, to be too remote from service to be reasonably 
related to service. See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

Therefore, the Board finds that the Veteran is not entitled 
to a grant of service connection on a nonpresumptive direct 
incurrence basis for his squamous cell carcinoma of the right 
anterior vocal cord/larynx.

In conclusion, although the Veteran asserts that he his 
squamous cell carcinoma of the right anterior vocal cord/ 
larynx is related to service, he is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical diagnosis or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  He is competent to give evidence about 
what he experienced; for example, he is competent to report 
that he experiences certain symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board finds 
that the negative evidence of record, including the March 
2003 and October 2006 opinions of VA's Chief Public Health 
and Environmental Hazards Officer is of greater probative 
value than the Veteran's statements in support of his claim.  
Accordingly, the Board finds that the competent evidence of 
record fails to establish that the Veteran's residuals of 
squamous cell carcinoma of the right anterior vocal 
cord/larynx is as a result of his service.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2008), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for squamous cell carcinoma of the right anterior 
vocal cord/larynx, and the claim must be denied.


ORDER

Entitlement to service connection for squamous cell carcinoma 
of the right anterior vocal cord/larynx, to include as due to 
exposure to ionized radiation, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


